17‐3304(CON)
In re 650 Fifth Ave. & Related Props.

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND
IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 9th day of August, two thousand and nineteen.

Present:
                BARRINGTON D. PARKER,
                RICHARD C. WESLEY,
                DENNY CHIN,
                                 Circuit Judges.
          ______________________

          IN RE 650 FIFTH AVENUE AND RELATED PROPERTIES*

                                                                17‐3304
          ______________________

For Claimant‐Appellant                          SAEID B. AMINI, Washington, DC.
Islamic Education Center
of Maryland:

For the Government:                             DANIEL M. TRACER, Assistant United States
                                                Attorney (Michael D. Lockard, Daniel B.
                                                Tehrani, Assistant United States Attorneys, on
                                                the brief), for Geoffrey S. Berman, United States

*   The Clerk of the Court is directed to amend the official caption as set forth above.
                                          Attorney for the Southern District of New York,
                                          New York, NY.
       ______________________

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       We assume the parties’ familiarity with the matter and discuss the underlying facts

and law only as necessary to resolve the issues before us.

       The Claimant‐Appellant Islamic Education Center of Maryland (“Maryland‐IEC”)

is a nonprofit corporation located and incorporated in Maryland. For over thirty years,

Maryland‐IEC has leased and occupied two properties (the “Properties”) owned by the

Alavi Foundation. In December 2009, the Government published notice on an official

website that it intended to seek the forfeiture of Alavi’s assets, including the Properties.

Later that month, Maryland‐IEC filed a statement of interest asserting a leasehold interest

in the Properties based on its agreement with Alavi.

       In 2013, Maryland‐IEC sent a letter to the United States District Court for the

Southern District of New York (Forrest, J.) asserting a new theory: that it owned the

Properties under a Waqf, a charitable endowment generally made for religious purposes.

Soon after, Maryland‐IEC filed a second statement of interest asserting its Waqf theory

along with a constructive‐trust theory of ownership.

       In 2017, the district court held a jury trial that resulted in a judgment ordering

Alavi to forfeit its interest in the Properties. Specifically, the Government was awarded a



                                             2
17% ownership interest in the Properties. Following the verdict, Maryland‐IEC made

another supplemental filing adding facts in support of its constructive‐trust theory of

ownership.

       The Government moved to dismiss Maryland‐IEC’s statement of interest, noting

that it disclaimed any intent to forfeit Maryland‐IEC’s leasehold interests in the

Properties. The district court granted the motion, finding that Maryland‐IEC was a mere

tenant and, thus, the Government’s concession mooted its claim to the Properties. The

court declined to consider Maryland‐IEC’s Waqf and constructive‐trust theories, finding

among other things that they were untimely asserted.

       We agree with the district court. Maryland‐IEC’s original statement of interest was

unambiguously limited to a leasehold theory. See Maryland‐IEC App. 20 (“[T]he

Agreement and occupancy of nearly 30 years provides IEC with a possessory interest in

the Properties . . . .”). Maryland‐IEC asserted its ownership theories for the first time in

its 2013 filings. This was, unfortunately, too late. Once the Government published notice

of its forfeiture suit in December 2009, Rule G(5) of the Supplemental Rules for Admiralty

and Maritime required Maryland‐IEC to file its notice of interest within sixty days. See

Supp. R. G(5)(a)(ii)(B). Its original statement of interest came within that period but

lacked the ownership claims.

       Maryland‐IEC asks us to deviate from Rule G in the interest of justice. We decline

to do so. Maryland‐IEC’s original statement of interest demonstrates that it was aware of



                                             3
the claims against its interests in the Properties. Maryland‐IEC offers no persuasive

reason why it could not assert its ownership theories at that time. Accordingly, Maryland‐

IEC’s supplemental‐ownership claims are untimely.

      Further, because the Government stipulated that it will not seek to terminate the

leasehold interests, Maryland‐IEC’s original claim is moot.

      We have considered Maryland‐IEC’s remaining arguments and find that they are

meritless. We AFFIRM the judgment of the district court.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                            4